DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Response to Amendment
The amendment filed 6/21/22 has been accepted and entered.  Accordingly, claims 1, 4, 6-8, 10, 15, 17, 19-21, and 23-25 have been amended.
Claims 1, 4-8, 10, 12-21, and 23-25 are pending in this application. 
In view of the amendment filed 6/21/22, the previous rejections to claims 1, 4-8, 10, 12-21, and 23-25 under 35 U.S.C 103 have been withdrawn. 

Response to Arguments
The applicant's arguments filed on 6/21/22 regarding claims 1, 6, and 19 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 10, and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of U.S. Patent No. 10,652,923.  Although the claims at issue are not identical, they are not patentably distinct from each other because while claimed slightly differently (instant claim is directed to “integrated circuitry for a terminal” and the referenced claim is directed to “a terminal”), both the instant claims and the referenced claims recite the same functionalities.  The mappings of claim 1 of the instant Application and claim 16 of the referenced patent are noted below. 

Claim No.
Instant Application
Claim No.
Referenced Patent (U.S. Patent No. 10,652,923)
6
A method of operating a mobile node for transmitting an acknowledgement message in a random access procedure in a mobile telecommunications system, the method comprising:
1
A method of transmitting an acknowledgment message in a random access procedure in a mobile telecommunications system, the method comprising: 

receiving, via a receiver, an uplink random access request;

transmitting an uplink random access request;

transmitting, responsive to the random access request and via a transmitter, a downlink control information (DCI) message indicating downlink resources for sending a random access response (RAR) message;

responsive to the random access request, transmitting a downlink allocation message indicating downlink resources for sending a downlink message;

transmitting, via the transmitter, the RAR message using the resources indicated in the DCI message; 

transmitting the downlink message using the resources indicated in the downlink allocation message; 

receiving, via the receiver, an uplink signal for an uplink message;

responsive to receiving the downlink message, transmitting an uplink message;

and 3Application No. 16/871,389Response to Office Action of March 21, 2022, and the Advisory Action of June 1, 2022transmitting, via the transmitter, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources,

and transmitting an acknowledgment message in respect of the uplink message and using one or more acknowledgment resources,

wherein a set of resources, including the one or more acknowledgment resources, are identified based on resources used for transmission of at least one of the DCI message and the RAR message,

wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message, the downlink message and the uplink random access request,

and the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message.

wherein the one or more acknowledgment resources are first implicitly identified to reduce the possible acknowledgment resources that can be used and subsequently a reduced explicit signaling indicates a precise acknowledgment resource from the implicitly identified acknowledgment resources.


12
wherein: the downlink allocation message is a Downlink Control Information "DCI" message; and/or the downlink message is a Random Access Response "RAR" message; and/or the uplink message is for transmitting a Radio Resource Control "RRC" message for initiating a connection.



Claim Objections
Claims 10 and 25 are objected to because of the following informalities:  
Claims 10 and 25 should be amended to read, “. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the information is included in the DCI message”.  However, claim 6, which claim 8 depends from recites “the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message”.   It is not clear how the information is include in the DCI message (claim 8) when such is included in the RAR message (claim 6).  
Similar issue is noted in claims 21 and 24. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Lin et al. (WO 2010/051769), and further in view of Wu (U.S. Patent Application Publication No. 2013/0242912). 

Regarding Claim 1, Moroga et al. teaches Integrated circuitry for a terminal for receiving an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG.6)), the integrated circuitry comprising: control circuitry and transceiver circuitry configured to operate together (Moroga et al. teaches that UE includes a control section that is a controller, a control circuit (par [0166]; FIG. 18); control section is connected to transmitting/receiving section (FIG. 18)) to: transmit, via the transceiver circuitry, an uplink random access request (Moroga et al. teaches that the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6)); receive, via the transceiver circuitry, a downlink control information (DCI) message in response to the uplink random access request and indicating downlink resources for sending a random access response (RAR) message (Moroga et al. teaches that upon receiving the PRACH from the UE, an eNB transmits downlink control information (DCI) for a random access response (RAR) to the UE using an MPDCCH at a predetermined CE level (par [0083]); DCI is used for identifying resources for receiving an RAR or DCI includes an RAR (par [0084]; FIG. 6)); receive, via the transceiver circuitry, the RAR message using the resources indicated in the DCI message (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); responsive to receiving the RAR message, transmit an uplink message via the transceiver circuitry (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])); and receive, via the transceiver circuitry, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches that the UE receives HARQ-ACK in response to message 3 (par [0088]; FIG. 6), HARQ-ACK transmission will be made using acknowledgement resources). 
Although teaching that when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]), Moroga et al. does not explicitly teach wherein a set of resources, including the one or more acknowledgment resources, are identified based on resources used for transmission of at least one of the DCI message and the RAR message.  Lin et al. teaches such a limitation. 
Lin et al. is directed to resource allocation method, system and user equipment for uplink feedback signaling in LTE-A system.  More specifically, Lin et al. teaches wherein a set of resources, including the one or more acknowledgment resources, are identified based on resources used for transmission of at least one of the DCI message and the RAR message (Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Moroga et al. so that a set of resources including the one or more acknowledgement resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message, as taught by Lin et al.  The modification would have allowed the system to avoid resource collision when UE transmits the uplink feedback signaling (see Lin et al., Abstract). 
However, the references do not explicitly teach and the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message.  Wu teaches such a limitation. 
Wu is directed to method and apparatus for performing machine-type communication device access in wireless communication system.  More specifically, Wu teaches that the resource allocation for transmitting the acknowledgement response is notified in the RAR (par [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Moroga et al. and Lin et al. so that the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message, as taught by Wu.  The modification would have allowed the system to enable the terminal to communicate within the communication device capable bandwidth (see Wu, par [0042]). 

Regarding Claim 4, the combined teachings of Moroga et al., Lin et al., and Wu teach The integrated circuitry according to claim 1, and further, the references teach wherein the control circuitry and the transceiver circuitry are further configured to identify, based on the received DCI message and the received RAR message, the one or more acknowledgment resources (Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5); Wu teaches that the resource allocation fore transmitting the acknowledgement response is notified in the RAR (par [0043])).  The motivation to combine these references is the same as that of claim 1.

Regarding Claim 5, the combined teachings of Moroga et al., Lin et al., and Wu teach The integrated circuitry according to claim 1, and further, the references teach wherein the control circuitry and the transceiver circuitry are further configured to receive signals from a first frequency band and to receive, at any point in time, signals in a second frequency band with a bandwidth that does not exceed a bandwidth threshold, wherein the second frequency band is within the first frequency band and wherein the bandwidth of the first frequency band exceeds the bandwidth threshold (Moroga et al. teaches that the UE is configured to receive signal from a system band, but is limited to use a portion of a narrower band of a system band (par [0010][0031][0032]; FIG. 1); the upper limit band for use for MTC terminals is limited to a predetermined narrow band (par [0032])).  

Regarding Claim 6, Moroga et al. teaches A method of operating a mobile node for transmitting an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG. 6)), the method comprising: receiving, via a receiver, an uplink random access request (Moroga et al. teaches that an eNB includes a receiving signal processing section and receiving section (FIG. 16); the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6), indicating eNB receives the PRACH); transmitting, responsive to the random access request and via a transmitter, a downlink control information (DCI) message indicating downlink resources for sending a random access response (RAR) message (Moroga et al. teaches that eNB includes a transmission signal generating section and transmitting section (FIG. 16); upon receiving the PRACH from the UE, the eNB transmits downlink control information for an RAR to the UE using an MPDCCH at a predetermined CE level (par [0083]; FIG. 6)); transmitting, via the transmitter, the RAR message using the resources indicated in the DCI message (Moroga et al. teaches that the UE receives the RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); receiving, via the receiver, an uplink signal for an uplink message (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087]; FIG. 6), indicating such is received by the eNB); and transmitting, via the transmitter, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgement information using DCI in the USS in the MDCCH (par [0088]; FIG. 6), acknowledgement information transmission will be made using acknowledgement resources). 
Although teaching that when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]), Moroga et al. does not explicitly teach wherein a set of resources, including the one or more acknowledgment resources, are identified based on resources used for transmission of at least one of the DCI message and the RAR message.  Lin et al. teaches such a limitation. 
Lin et al. is directed to resource allocation method, system and user equipment for uplink feedback signaling in LTE-A system.  More specifically, Lin et al. teaches wherein a set of resources, including the one or more acknowledgment resources, are identified based on resources used for transmission of at least one of the DCI message and the RAR message (Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. so that a set of resources including the one or more acknowledgement resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message, as taught by Lin et al.  The modification would have allowed the system to avoid resource collision when UE transmits the uplink feedback signaling (see Lin et al., Abstract). 
However, the references do not explicitly teach and the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message.  Wu teaches such a limitation. 
Wu is directed to method and apparatus for performing machine-type communication device access in wireless communication system.  More specifically, Wu teaches that the resource allocation for transmitting the acknowledgement response is notified in the RAR (par [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. and Lin et al. so that the one or more acknowledgement resources are identified from the set of resources based on information indicated in the RAR message, as taught by Wu.  The modification would have allowed the system to enable the terminal to communicate within the communication device capable bandwidth (see Wu, par [0042]). 

Regarding Claim 7, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the RAR message allocates one or more uplink resources for the transmission of the uplink message and the uplink message is transmitted using the one or more uplink resources (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR and then transmits message 3 (Msg3) by the PUSCH using uplink resources indicated by the RAR (par [0087])).  

Regarding Claim 10, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the information is included in the RAR message (Moroga et al. teaches that configuration type is acquired by acquiring information that represents the configuration index from bits included in the RAR (par [0095]); Wu teaches that the resource allocation for transmitting the acknowledgement response is notified in the RAR (par [0043])), the information includes an acknowledgment resource indicator (Wu teaches that the resource allocation for transmitting the acknowledgement response is notified in the RAR (par [0043])).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 13, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references tach wherein the one or more acknowledgment resources are further identified at least in part based on an indication of one or more sets of resources for sending acknowledgement messages, the indication being included in a broadcasted message (Moroga et al. teaches that a radio base station report information about a repetition number of downlink signals to MTC by means of broadcast information (par [0045]); repetition number is an index (par [0046]); search space for an MPDCCH is expanded to a plurality of subframe based on the repetition level (par [0052]), thus identifying resources).  

Regarding Claim 14, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are further identified at least in part based on a repetition level for the transmission of the acknowledgement message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6)).  

Regarding Claim 15, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein at least one of a frequency band and a timing of the one or more acknowledgment resources is identified based on at least one of the DCI message and the RAR message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6); Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5)).   The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 16, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein a case that the acknowledgement message is for a negative acknowledgement, the acknowledgement message comprises either: a negative acknowledgment without scheduling information for the uplink message retransmission, or a negative acknowledgement with scheduling information for the uplink message retransmission (Moroga et al. teaches that the eNB delivers the negative acknowledgement (par [0088]), with scheduling information and without scheduling information cover all possible scenario, thus maps to those limitation by teaching that the negative acknowledgment is transmitted.).  

Regarding Claim 17, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the uplink message is for transmitting a Radio Resource Control (RRC) message for initiating a connection (Moroga et al. teaches that UE transmits Msg. 3 that leads to RRC connection (par [0089])).  

Regarding Claim 18, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the acknowledgment message is for indicating one of a positive acknowledgment or a negative acknowledgment and of a positive acknowledgment only (Moroga et al. teaches that the eNB delivers acknowledgement information when eNB judges that the reception of message has failed, resulting in UE retransmitting message 3 (par [0088]), indicating negative acknowledgement; the delivery acknowledgement information is referred to as ACK/NACK (par [0063])).  

Regarding Claims 19-20, Claims 19-20 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 6-7.   Therefore, claims 19-20 are also rejected for similar reasons set forth in claims 6-7.

Regarding Claim 23, the combined teachings of Moroga et al., Lin et al., and Wu teach The integrated circuitry according to claim 1, and further, the references teach wherein the RAR message allocates one or more uplink resources for the transmission of the uplink message (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])), and the uplink message is transmitted using the one or more uplink resources (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])).  

Regarding Claim 25, Claim 25 are directed to apparatus claims and they do not teach or further define over the limitations recited in claim 10.   Therefore, claim 25 is also rejected for similar reasons set forth in claim 10.

Claims 8, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Lin et al. (WO 2010/051769), Wu (U.S. Patent Application Publication No. 2013/0242912), and further in view of Nakajima et al. (JP 2014011540A). 

Regarding Claim 8, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, however, the references do not explicitly teach wherein the information is included in the DCI message, and the information includes an acknowledgement resource indicator.  Nakajima et al. teaches such limitations. 
	Nakajima et al. is directed to communication system, mobile station device, base station device, communication method, and integrated circuit.  More specifically, Nakajima et al. teaches wherein the information is included in the DCI message (Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1)), and the information includes an acknowledgement resource indicator (Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al., Lin et al., and Wu so that information includes an acknowledgement resource indicator is included in the DCI message, as taught by Nakajima et al.  The modification would have allowed the system to efficiently transmit an receive signals including control information between a base station and a mobile station (see Nakajima et al., page 41, par 1; Abstract). 

Regarding Claims 21 and 24, Claims 21 and 24 are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim 8.   Therefore, claims 21 and 24 are also rejected for similar reasons set forth in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Lin et al. (WO 2010/051769), Wu (U.S. Patent Application Publication No. 2013/0242912), and further in view of Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” 3GPP TSG-RAN WG2 #91 (hereinafter referred to “Ericsson”).

Regarding Claim 12, the combined teachings of Moroga et al., Lin et al., and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are further identified at least in part based on a set of one or more resources used for sending uplink random access request (Moroga et al. teaches that UE determines a CE level for a PRACH and transmits PRACHs in repetitions using the determined CE level (par [0082]); upon receiving the PRACH from the UE, the eNB transmits DCI for an RAR to the UE using an MPDCCH at a predetermined CE level, where the structure of MPDCCH for the RAR is determined based on the PRACH (par [0083]); the eNB transmits delivery acknowledgement information using DCI in the USS in the MPDCCH (par [0088]), indicating that the acknowledgement resource is identified based on determined CE level for PRACH).  However, Ericsson teaches such a limitation more explicitly. 
	Ericsson is directed to random access for Rel-13 low complexity and enhanced coverage of UEs.  More specifically, Ericsson teaches that UE can derive the starting location and frequency resources used for the M-PDCCH through the used PRACH resources (page 4, lines 20-23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al., Lin et al., and Wu so that the acknowledgement resources are identified based on PRACH resources, as taught by Ericsson.  The modification would have allowed the system to transmit repetition factors without using dedicated RRC configuration, thus saving resources (see Ericsson, page 5, Section 2.3, Observation 6). 

	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414